DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: 
(i-a) a patient with impaired MWFS (claim 22),
(ii-b) about 150 mg of migalastat hydrochloride (claim 26),
(iii-b) capsule (claim 28) from group ii,
(iv-a) at least 24 months (claim 30), 
claims 21-24, 26-28 and 30-39 read thereon, in the reply filed on 7/15/2021 is acknowledged.
Claims 25, 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.  Claim 29 is generic to the elected claim 30 and is thus under examination; claims 31-39 recite species reading on (i-b), (i-c) or (i-d), that were not elected.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
The abstract of the disclosure is objected to because the subject matter of the abstract does not correspond to the subject matter of independent claim 21; the abstract relies on treatment of Fabry disease, and stabilizing cardiac function, but has no mention of increasing midwall fractional shortening.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 24, 26 recite the ambiguous modifier “about” before endpoints of the dose range, or the dose. The claim language is indefinite because the “abouts” embrace a range that is ambiguous.  It is not clear whether “about” is some minor measurement uncertainty (e.g., the precision associated with tablet production, such as within 0.5%) or just a broader estimate of how close the dosages are, which can have higher variance (such as ± 10, ± 20, or ± 50% of each value).  A brief review of the patent and 
The instant specification discusses “about” and “approximately”, and gives a series of alternate degrees of error meant by the terms:  

    PNG
    media_image1.png
    245
    708
    media_image1.png
    Greyscale
 

In the precedential opinion, Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Int. 2008), the Board stated, “rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” (p. 1211).
This fact pattern also applies to the instant rejection, which establishes the claims are amenable to more than two plausible claim constructions, based on which definition is adopted as the meaning of the term “about.”  Accordingly, applicant is required to more precisely define the metes and bounds, by the current rejection under 35 USC 112, 2nd paragraph.
The Board’s position is in agreement with the more recent Supreme Court decision.  In Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ2d 1688 (U.S. 2014) the Supreme Court ruled that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement.  The Court discussed the Federal Circuit’s formulation, in which a claim passes the § 112 ¶ 2 threshold so long as the claim is “amenable to construction,” and Nautilus is discussed in MPEP 2173.02(I)).  
The instant claims similarly fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention, based on the fact that “about” can be construed as having multiple different meanings, the specification fails to inform about the meaning of the term, and the prosecution history, likewise, is silent about the meaning. 
See also MPEP 2173.02(I), which sanctions a rejection under 35 USC 112(b)/2nd paragraph when this fact pattern applies: 
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate (emphasis added).
The rejection documents that multiple reasonable interpretations can be applied; thus, the rejection is appropriate.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Castelli et al. (US 2016/0324839 A1; 2016 November 10; filed 2016 June, priority 2007, 2008, 2010, 2015).
Castelli teaches a clinical trial (AT1001-011/NCT00925301) where patients having Fabry Disease were treated by administering DGJ (1-deoxygalactonorjirimycin; a.k.a., migalastat, see claim 5) (Example 15).  67 patients having potentially responsive mutant α-galactosidase were randomized.  DGJ in the HCl salt form (Applicant elected migalastat hydrochloride) was administered (Table 6).  Study completers were eligible to enroll in the open-label study—AT1001-041/NCT01458119—for up to 5 years. 
Claim 1 of Castelli is drawn to a method of reducing left ventricular mass index (LVMi) in a patient having Fabry disease, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin or 
Claim 14 is drawn to a method of treating Fabry disease in a patient in need thereof, the method comprising an effective amount of 1-deoxygalactonojirimycin or salt thereof every other day, wherein the effective amount is about 123 mg free base equivalent (FBE).  Claim 17, dependent from claim 14, limits the active and dose to administration of Applicant elected about 150 mg of migalastat hydrochloride every other day.
Thus, the required step of instant claims 21, 24, 26 is taught in this clinical trial, and the claimed methods.
Regarding instant claim 23, Castelli claims 3 & 15 indicate the 1-deoxygalactonojirimycin or salt thereof enhances α-galactosidase A activity.
Regarding instant claim 27 and 28, claims 5 & 18 teach oral dosage form; forms include Applicant elected capsule (claims 7 & 19).
Regarding instant claim 29 and elected claim 30, the clinical trial extended to 24 months after stage 2 [0397], [0413]; i.e., the administration was for at least 12 months and at least 24 months. (The second clinical trial extended treatment for 5 years.)
Regarding the recitation of claim 21, the method “of increasing midwall fractional shortening (MWFS)”, the instant claimed method is conducted “in a patient having Fabry disease”.  This identical patient population is taught by Castelli.  Regarding the recited “effective amount of migalastat or salt thereof … for increasing the patient’s MWFS”, the amounts recited in claims 21 and elected claim 26 are claimed to be amounts that are 
Accordingly, the method taught by Castelli is identical to the method step of the instant claims.  Accordingly, the recited outcome is necessarily characteristic.
MPEP 2112.01 (I) indicates when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 (II) indicates if the composition is physically the same, it must have the same properties: 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

As indicated in MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
Regarding claim 22, and the elected patient having impaired MWFS prior to initiating administration of the migalastat or salt thereof, Castelli does not explicitly mention this characteristic.  However, the clinical trial of Castelli appears to be identical or substantially identical to the instant disclosed clinical trial relied on for support of the 
The instant disclosure evaluated MWFS of the patients at baseline (not done in Castelli), and discloses that, out of 67 randomized patients [00149], impaired MWFS was reported in 9 patients [00151].  Presuming the identical patient group, the Castelli patient group also contained 9 patients with the elected impaired MWFS prior to initiating migalastat.  Accordingly this elected patient population is construed to be present in the Castelli clinical trial.  Accordingly, claim 22 is anticipated based on this inherent patient subpopulation being treated in the clinical trial.
The Examiner notes that it is possible the two clinical trials are different patient sets  (because one of the instant inventors is in common to Castelli, this point can readily be clarified by Applicant). However, based on the similarities between trial descriptions, the Castelli patient population would have had similar number of patients with the elected impaired MWFS prior to initiating migalastat, i.e., having at least one, reading on claim 22.  Accordingly, the alternate obviousness (based on probabilities) has been applied to claim 22, and to all other claims, based on the elected patient subpopulation.  
As sanctioned by MPEP 2112 (III), a rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic:
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611